PER CURIAM:
The appellant was convicted of criminal conspiracy following a jury trial on June 3, 1981. He posted bail in the amount of five thousand ($5,000.00) dollars pursuant to the trial court’s order. Post-verdict motions were also filed.
On January 1, 1982, prior to the resolution of appellant’s post-verdict motions and prior to sentencing, the appellant was arrested and charged in connection with a burglary. On February 4, 1982, the Commonwealth filed a petition to revoke bail on the criminal conspiracy conviction. On February 9, 1982, after a full hearing, the trial court revoked appellant’s bail pursuant to Pa.R.Crim.P. 4010A. (2)(ii). The trial judge stated his reasons for revoking bail on the record as required by the rule. On February 25, 1982, the appellant filed an appeal from the order revoking bail.
An appeal from an order revoking bail is an interlocutory order, which is non-appealable, Pa.Rules of Appellate Procedure 311, 312 and 341. The proper method to challenge an order of a trial court refusing or revoking bail is by means of a petition for review pursuant to Chapter 15 of the Rules of Appellate Procedure. See Pa.R.A.P. 1762. Inasmuch as the improper procedure was utilized herein, this appeal is quashed.
Appeal quashed.